Name: Commission Regulation (EEC) No 302/82 of 9 February 1982 fixing for the 1982 marketing year the Community offer price for cucumbers applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/ 10 Official Journal of the European Communities 10 . 2 . 82 COMMISSION REGULATION (EEC) No 302/82 of 9 February 1982 fixing for the 1982 marketing year the Community offer price for cucumbers applicable with regard to Greece varieties which represent a substantial proportion of marketable production throughout the year or during a part of the year and which correspond to quality Cate ­ gory I and to set conditions in respect of packaging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas cucumbers produced in the Community of Nine are grown mainly under glass ; whereas the Community offer price for the marketing year must therefore be fixed for a product of that type ; whereas Greek cucumbers during the same period will have been grown in the open ; whereas, although such cucumbers may be classed in Class I , their quality and price are not comparable with those of products grown under glass ; whereas the prices for cucumbers not grown under glass should therefore be adjusted by a conversion factor ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for cucumbers for the period 11 February to 10 November 1982 at the levels set out hereinafter ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables , the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism, on import into the Community of Nine, for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas, in accordance with Article 75 (2) (a) of the Act of Accession , a Community offer price is to be calculated annually on the one hand, on the basis of the arithmetical average of producer prices of each Member State of the Community of Nine , increased by the transport and packaging costs borne by the products from the areas of production up to the repre ­ sentative centres of Community consumption and, on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied vis-d-vis third countries , this Community offer price being reduced by 6 % at the time of the second move toward price alignment referred to in Article 59 of the Act ; Whereas , in order to take account of seasonal price variations, the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Council Regulation (EEC) No 10/81 , the rates used to calculate production prices are those recorded for an indigenous product whose trade characteristics are defined, on the repre ­ sentative market or markets within the production zones where the rates are lowest , for the products or HAS ADOPTED THIS REGULATION : Article 1 1 . The Community offer price for the 1982 market ­ ing year for cucumbers (subheading 07.01 P I of the Common Customs Tariff), expressed in ECU per 100 kilograms net, is hereby fixed as follows, for packed products of quality Category I , of all sizes :  February : (from 11 to 20): 105-95 (from 21 to 28 ) : 90-94  March 90-94  April : 76-76  May : 63-96  June : 47-45  July : 35-23  August : 36-97  September : 42-00  October : 66-76  November ( from 1 to 10): 68-08o OJ No L 1 , 1 . 1 . 1981 , p . 17 . 10 . 2 . 82 Official Journal of the European Communities No L 37/ 11 Article 22. For the purpose of calculating the Greek offer price , the prices for cucumbers, not produced under glass, shall be multiplied by the following conversion factors :  from 11 February to 30 September : 1-30 ,  from 1 October to 10 November : 1-00 . This Regulation shall enter into force on 1 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1982 . For the Commission Poul DALSAGER Aiember of the Commission